SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

763
CA 15-02103
PRESENT: WHALEN, P.J., SMITH, NEMOYER, CURRAN, AND SCUDDER, JJ.


MARIA CARRIER, AS EXECUTRIX OF THE ESTATE OF
SHIRLEY IANNARILLI, DECEASED,
PLAINTIFF-APPELLANT,

                    V                                             ORDER

CORNING AMBULANCE SERVICE, INC., DOING BUSINESS
AS RURAL METRO MEDICAL SERVICES, ET AL.,
DEFENDANTS,
HORNBY VOLUNTEER FIRE COMPANY, INC., ALBERT
ALLEN, A VOLUNTEER FIREFIGHTER WITH HORNBY
VOLUNTEER FIRE COMPANY, INC., CHRISTOPHER
VANDUSEN, A VOLUNTEER FIREFIGHTER WITH HORNBY
VOLUNTEER FIRE COMPANY, INC., BREANNA TAGGART,
A VOLUNTEER FIREFIGHTER WITH HORNBY VOLUNTEER
FIRE COMPANY, INC., NORTH CORNING VOLUNTEER FIRE
DEPARTMENT, INC., ADAM NEHRING, A VOLUNTEER
FIREFIGHTER WITH NORTH CORNING VOLUNTEER FIRE
DEPARTMENT, INC., JON HEVERLY, A VOLUNTEER
FIREFIGHTER WITH NORTH CORNING VOLUNTEER FIRE
DEPARTMENT, INC., DAVID WYRE, A VOLUNTEER
FIREFIGHTER WITH NORTH CORNING VOLUNTEER FIRE
DEPARTMENT, INC., AND AMANDA NEHRING, A VOLUNTEER
FIREFIGHTER WITH NORTH CORNING VOLUNTEER FIRE
DEPARTMENT, INC., DEFENDANTS-RESPONDENTS.


THE LAW OFFICE OF DAVID H. JACOBS, CORNING (DAVID H. JACOBS OF
COUNSEL), FOR PLAINTIFF-APPELLANT.

SUGARMAN LAW FIRM, LLP, SYRACUSE (PAUL V. MULLIN OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS HORNBY VOLUNTEER FIRE COMPANY, INC., ALBERT
ALLEN, A VOLUNTEER FIREFIGHTER WITH HORNBY VOLUNTEER FIRE COMPANY,
INC., CHRISTOPHER VANDUSEN, A VOLUNTEER FIREFIGHTER WITH HORNBY
VOLUNTEER FIRE COMPANY, INC., AND BREANNA TAGGART, A VOLUNTEER
FIREFIGHTER WITH HORNBY VOLUNTEER FIRE COMPANY, INC.

COUGHLIN & GERHART, LLP, BINGHAMTON (KEITH A. O’HARA OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS NORTH CORNING VOLUNTEER FIRE DEPARTMENT, INC.,
ADAM NEHRING, A VOLUNTEER FIREFIGHTER WITH NORTH CORNING VOLUNTEER
FIRE DEPARTMENT, INC., JON HEVERLY, A VOLUNTEER FIREFIGHTER WITH NORTH
CORNING VOLUNTEER FIRE DEPARTMENT, INC., DAVID WYRE, A VOLUNTEER
FIREFIGHTER WITH NORTH CORNING VOLUNTEER FIRE DEPARTMENT, INC., AND
AMANDA NEHRING, A VOLUNTEER FIREFIGHTER WITH NORTH CORNING VOLUNTEER
FIRE DEPARTMENT, INC.
                                 -2-                           763
                                                         CA 15-02103


     Appeal from an order of the Supreme Court, Steuben County (Joseph
W. Latham, A.J.), entered March 9, 2015. The order, among other
things, granted the motions of defendants-respondents for summary
judgment dismissing plaintiff’s third amended complaint against them.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   September 30, 2016                   Frances E. Cafarell
                                                Clerk of the Court